Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 07/06/2021.

Status of Claims
3.         Claims 1-2 and 7-13 are pending in this application.
            Claims 1-2 and 7-13 are currently amended, and claims 3-6 are currently canceled. 

Claim Interpretation 
4.       It is noted that the claims 1-2 and 7-11 have been amended to recite specific hardware to perform the claimed operations. Thus, claims 1-2 and 7-11 are not interpreted under 35 USC 112(f).
Independent Claim 13 (drawn to an apparatus) was amended to include allowable subject matter, however  “a processing request template generation unit” and “a template display control unit” in claim 13 remain, and still invoke 35 USC 112(f).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.       The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

6.       This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Such claim limitation(s) is/are:
 “a display unit” in claim 13;
“processing request template generation means” in claim 13; and
“template display control means” in claim 13.

 Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)       Claim 13: ‘a display unit' corresponds to control unit 28 with CPU ([0028]) implemented ‘display unit 20’.  “The display unit 20 is configured with, for example, a liquid crystal panel or the like. Various types of information presented to various operation screens of the image processing apparatus 10 or the user are displayed on the display unit 20.” [0032].
(b)       Claim 13: ‘processing request template generation means for generating a processing request flow in which a plurality of processing requests are associated with each other, as one processing request template corresponds to control unit 28 with CPU ([0028]) implemented ‘job template generation unit 36’.  “The job template generation unit 36 generates the job flow recorded in the job flow DB 26 as one job template. The job template is information including plural jobs included in the job flow. 
(c)       Claim 13: ‘template display control means for displaying the processing request template on a display unit' corresponds to control unit 28 with CPU ([0028]) implemented ‘display control unit 38’.  “The display control unit 38 displays the job template generated by the job template generation unit 36 on the display unit 20. Displaying a job template means to display a button for executing a job template or a button for storing a job template in the storage unit 22, or to display a job template in order to recognize information (such as a text or an icon) indicating the contents of the job template.” [0064].

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Examiner’s Statement of Reasons for Allowance
7.         Claims 1-2 and 7-13 are allowed.

8.       The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1: (drawn to an apparatus)
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“generate a processing request flow in which a plurality of processing requests are associated with each other, as one processing request template, in a case where there is a commonality among a plurality of pieces of image data relating to the plurality of processing requests each of which request type is identified; and display the processing request template on a display, wherein the processor preferentially sets the processing request flow with a large number of executions, among a plurality of the processing request flows, as the processing request template, wherein the processor regards the plurality of processing request flows including a plurality of similar processing requests and having different orders of the plurality of processing requests, as a same processing request flow.” along with all the other limitations as required by independent claim 1.

Regarding Claim 12: (drawn to a computer-readable medium CRM)
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“a processing request template generation unit that generates a processing request flow in which a plurality of processing requests are associated with each other, as one processing request template, in a case where there is a commonality among a plurality of pieces of image data relating to the plurality of processing requests each of which request type is identified; and a template display control unit that displays the processing request template on a display unit, wherein the processing request template generation unit preferentially sets the processing request flow with a large number of executions, among a plurality of the processing request flows, as the processing request template, wherein the processing request template generation unit regards the plurality of processing request flows including a plurality of similar processing requests and having different orders of the plurality of processing requests, as a same processing request flow.” along with all the other limitations as required by independent claim 12.

Regarding Claim 13: (drawn to an apparatus)
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“upon receipt of first information indicating a status of a first apparatus among a plurality of apparatuses, storing the first information in a memory, upon receipt of second information indicating a status of a second apparatus among the plurality of apparatuses, storing the second information in the memory, determining a priority of on-site maintenance between the first and second apparatuses based on the first and second information stored in the memory, calculating a maintenance score for each of the first and second apparatuses, comparing an average score of maintenance scores calculated for all of the plurality of apparatuses with the calculated maintenance score, and modifying the priority based on a comparison result of the average score and the calculated maintenance score.” along with all the other limitations as required by independent claim 13.

9.       It follows that claims 2 and 7-11 are then inherently allowable for depending on an allowable base claim.
10.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

11.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679.  The examiner can normally be reached on Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/NEIL R MCLEAN/Primary Examiner, Art Unit 2677